DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     GRACE McLAURIN STEERE,
                            Appellant,

                                    v.

        PETER S. BROBERG and LUCY DUFFIELD STEERE,
    as Co-Personal Representatives of the Estate of Bruce M. Steere,
                             Appellees.

                              No. 4D16-2617

                           [October 12, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
2011CP002990XXXXMB.

  Neil B. Solomon of McLaughlin & Stern, LLP, West Palm Beach, for
appellant.

  Gary A. Woodfield and Terry E. Resk of Haile Shaw & Pfaffenberger,
North Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.